Case 0:19-cv-61462-RKA Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: _____________

 SHUBERT VERTILUS,
 and all others similarly situated;

        Plaintiffs,

 vs.

 ANGLIN’S BEACH CAFE, LLC,
 an active Florida limited liability company; and
 SPIRO MARCHELOS, individually;

       Defendants.
 ________________________________________________/

                                           COMPLAINT

        Plaintiff, SHUBERT VERTILUS, on behalf of himself and all others similarly situated,

 bring this individual and collective action for willful violations under the Fair Labor Standards

 Act, (hereinafter referred to as the “FLSA”) against ANGLIN’S BEACH CAFE, LLC, and

 SPIRO MARCHELOS, individually (collectively referred to as “Defendants”).

                                          INTRODUCTION

        1.      Plaintiff works for Defendants in a non-exempt position inside of Defendants’

 restaurant.

        2.      Plaintiffs duties include, but are not limited to, things such as washing dishes,

 cleaning the kitchen and running food.

        3.      Plaintiff brings this lawsuit on behalf of himself and all other similarly-situated

 employees of Defendants, who performed similar duties to, and who were paid in the same

 improper manner as Plaintiff.




                                                    1
Case 0:19-cv-61462-RKA Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 9



         4.      Defendant has a policy and practice of failing to pay Plaintiff and similarly

 situated employees minimum wage for all hours worked and overtime compensation for all hours

 worked on excess of forty (40) in a given workweek.

         5.      This lawsuit is brought as a collective action under the FLSA to recover minimum

 wage and overtime compensation owed to Plaintiff and similarly situated employees.

         6.      Plaintiff will seek conditional certification and notice to an opt-in class of hourly

 paid workers pursuant to the FLSA, 29 U.S.C. § 216(b), who were employed by Defendants

 during the three-year period preceding the filing of this action (“Relevant Liability Period”).

                                  JURISDICTION AND VENUE

         7.      The FLSA authorizes court actions by private parties to recover damages of the

 FLSA’s wage and hour provisions.

         8.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C. §

 216(b) and 28 U.S.C. § 1331.

         9.      Venue is proper in the Southern District of Florida because Defendant,

 ANGLIN’S BEACH CAFÉ, LLC, provides services in this District and is thus considered a

 resident of this District. Additionally, all of or a substantial portion of the acts that form the basis

 of this action took place in this District. Finally, upon information and belief, Defendant,

 MARCHELOS is a resident of this District.

                                               PARTIES

         10.     Plaintiff, SHUBERT VERTILUS, is an adult resident of Florida and working for

 Defendants in January 2019. As of the filing of this Complaint Plaintiff is still employed by

 Defendants.

         11.     Plaintiff was and remains a covered employee within the meaning of the FLSA.



                                                    2
Case 0:19-cv-61462-RKA Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 9



         12.     During the Relevant Liability Period, Defendants failed to pay Plaintiff and

 similarly situated employees minimum wage for all hours worked and overtime for all hours

 worked in excess of forty (40) in a given work week.

         13.     Defendant, ANGLIN’S BEACH CAFÉ, LLC is covered employer under the

 FLSA.

         14.     During the Relevant Liability Period, Defendants employed two or more persons,

 including Plaintiff, and has “had employees handling, selling or otherwise working on goods or

 materials that have been moved in or produced for commerce by any persons,” as defined in 29

 U.S.C. § 203(s)(1)(A)(i).

         15.     During the Relevant Liability Period, Defendants achieved annual gross sales

 made or business done of not less than $500,000.00, in accordance with U.S.C. §

 203(s)(1)(A)(ii).

         16.     Defendant, SPIRO MARCHELOS, is an individual who is a resident of Florida.

         17.     MARCHELOS is the sole-member of ANGLIN’S BEACH CAFE, LLC.

         18.     MARCHELOS is an employer as that term is defined by the FLSA insofar as he

 has complete control of the business, makes day to day decisions, has direct control of Plaintiff,

 sets Plaintiff’s hours and can fire Plaintiff.

         19.     Further, and as is more detailed below, MARCHELOS personally paid Plaintiff

 by handing him checks he wrote and signed and on at least one occasion, handing Plaintiff cash

 as compensation for hours worked.

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

         20.     Defendants operate a restaurant in Broward County, Florida.




                                                  3
Case 0:19-cv-61462-RKA Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 9



           21.   During the relevant limitations period, Defendants have employed numerous

 hourly workers.

           22.   Plaintiff, and those similarly situated, are non-exempt employees, and therefore

 entitled to additional compensation for all hours worked over forty (40) in a given work week.

           23.   Defendants have, and continue to fail to, pay Plaintiff and the putative class

 minimum wage for all hours worked and overtime compensation for all hours worked in excess

 of forty (40) in a given work week.

           24.   Plaintiff and all other similarly situated individuals routinely work over forty (40)

 hours in a work week but were not paid overtime wages for all of that work.

           25.   Plaintiff and all other similarly situated individuals routinely are not paid

 minimum wage for all hours worked.

           26.   Specifically, Plaintiff is supposed to be paid a designated hourly rate for all hours

 worked.

           27.   Instead, Plaintiff is paid various flat amounts for various time worked.

           28.   By way of example, Defendants have provided checks to Plaintiff in the amounts

 of one thousand dollars ($1,000.00), one thousand five hundred dollars ($1,500.00) and nine

 hundred dollars ($900.00).

           29.   Specifically, Defendant MARCHELO wrote, signed and provided the checks to

 Plaintiff.

           30.   These checks are supposedly provided for hours worked prior to the dates of the

 checks.

           31.   However, there is no check stub with the checks designating for what hours

 Plaintiff is being paid.



                                                   4
Case 0:19-cv-61462-RKA Document 1 Entered on FLSD Docket 06/12/2019 Page 5 of 9



        32.     There are no federal, state or local withholding taxes taken out of the checks.

        33.     The checks are not provided on any consistent basis, i.e. Defendants do not pay

 Plaintiff on any consistent basis.

        34.     Most of the time, Plaintiff has to ask Defendants to be paid.

        35.     On at least one occasion, Plaintiff was handed cash by Defendant,

 MARCHELOS.

        36.     The cash was supposed to be compensation for hours worked.

        37.     Defendants’ policy of wrongfully denying Plaintiff, and the putative class’

 payment of minimum wage and overtime is companywide.

        38.     Defendants knew, and have known, that Plaintiff and all similarly situated

 employees perform work without compensation and have chosen to deny them overtime and

 minimum wage compensation for performing this work in willful disregard of their rights under

 the FLSA.

                           COLLECTIVE ACTION ALLEGATIONS

        39.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 38.

        40.     Plaintiff brings Counts I and II as an opt-in collective action pursuant to 29 U.S.C.

 § 216(b) on behalf of himself and the following:

                All persons employed as hourly paid kitchen staff for Defendants
                for the past three years (plus any applicable tolling) who were not
                paid full and proper overtime and minimum wage for all hours
                worked.

        41.     Plaintiff reserves the right to amend said class definition consistent with

 information obtained through discovery.

        42.     The class is so numerous that joinder of all members is impracticable. Plaintiff

 has executed a Consent to Become Party Plaintiff which is attached as Exhibit A.

                                                  5
Case 0:19-cv-61462-RKA Document 1 Entered on FLSD Docket 06/12/2019 Page 6 of 9



        43.     The FLSA claim may be pursued by those who opt-in to this case.

        44.     The number and identity of other Plaintiffs yet to opt-in and consent to be party

 Plaintiffs may be determined from the records of Defendants, and potential class members may

 easily and quickly be notified of the pendency of this action.

                                             COUNT I

 FAILURE TO PAY OVERTIME COMPENSATION TO HOURLY PAID LABORERS IN
     VIOLATION OF THE FLSA DURING THE RELEVANT LIABILITY PERIOD

        45.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 44.

        46.     This Count is against all Defendants.

        47.     During the FLSA Relevant Liability Period, Defendants failed to properly

 compensate all hourly kitchen staff workers by failing to properly pay overtime for all hours

 worked in excess of forty (40) hours in a given work week.

        48.     Defendants actions were willful.

        49.     Plaintiff, on behalf of himself and other similarly situated employees, seeks

 unpaid overtime compensation in amounts to be determined, as well as an equal amount of

 liquidated damages (or pre-judgment interest in the even liquidated damages are denied), post-

 judgment interest, and attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all similarly situated employee

 demands judgment against Defendants and requests that this Court:

        a.      Issue a notice to all hourly paid kitchen workers who were employed by

 Defendants at any time during the Relevant Liability Period, informing them of their right to file

 consents to join this action;




                                                   6
Case 0:19-cv-61462-RKA Document 1 Entered on FLSD Docket 06/12/2019 Page 7 of 9



        b.      Find that Defendants’ violations of the FLSA were willful and impose a three (3)

 year statute of limitations period for FLSA claims;

        c.      Award Plaintiff and all other similarly situated employees unpaid overtime;

        d.      Award Plaintiff and all other similarly situated employees liquidated damages;

        e.      Award Plaintiff and all other similarly situated employees post judgment interest;

        f.      Award Plaintiff and all other similarly situated employees attorney’s fees and

 costs; and

        g.      Award Plaintiff and all other similarly situated employees any other relief this

 Court deems just and appropriate.

                                            COUNT II

     FAILURE TO PAY MINIMUM WAGE COMPENSATION TO HOURLY PAID
   LABORERS IN VIOLATION OF THE FLSA DURING THE RELEVANT LIABILITY
                               PERIOD

        50.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 44.

        51.     This Count is against all Defendants.

        52.     During the FLSA Relevant Liability Period, Defendants failed to properly

 compensate all hourly kitchen staff workers by failing to properly pay minimum wage for all

 hours worked in a given work week.

        53.     Defendants actions were willful.

        54.     Plaintiff, on behalf of himself and other similarly situated employees, seeks

 unpaid minimum wage compensation in amounts to be determined, as well as an equal amount of

 liquidated damages (or pre-judgment interest in the even liquidated damages are denied), post-

 judgment interest, and attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).




                                                   7
Case 0:19-cv-61462-RKA Document 1 Entered on FLSD Docket 06/12/2019 Page 8 of 9



                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all similarly situated employee

 demands judgment against Defendants and requests that this Court:

        a.      Issue a notice to all hourly paid kitchen workers who were employed by

 Defendants at any time during the Relevant Liability Period, informing them of their right to file

 consents to join this action;

        b.      Find that Defendants’ violations of the FLSA were willful and impose a three (3)

 year statute of limitations period for FLSA claims;

        c.      Award Plaintiff and all other similarly situated employees unpaid minimum wage;

        d.      Award Plaintiff and all other similarly situated employees liquidated damages;

        e.      Award Plaintiff and all other similarly situated employees post judgment interest;

        f.      Award Plaintiff and all other similarly situated employees attorney’s fees and

 costs; and

        g.      Award Plaintiff and all other similarly situated employees any other relief this

 Court deems just and appropriate.

                                         JURY DEMAND

        Plaintiff, all similarly situated employees demand a trial by jury on all issues so triable.



                       [THIS SPACE INTENTIONALLY LEFT BLANK]




                                                  8
Case 0:19-cv-61462-RKA Document 1 Entered on FLSD Docket 06/12/2019 Page 9 of 9



 Dated: June 12, 2019,


                                    Respectfully submitted,

                                    By: /s/Michael L. Elkins
                                           Michael L. Elkins
                                           Florida Bar No. 523781
                                           melkins@mlelawfirm.com
                                           MLE LAW
                                           633 S. Andrews Ave.
                                           Suite 500
                                           Fort Lauderdale, FL 33301
                                           Telephone: (954) 401-2608
                                           Co-Counsel for Plaintiff

                                       /s/Joshua M. Entin
                                           Joshua M. Entin, Esq.
                                           Fla. Bar No. 493724
                                           josh@entinlaw.com
                                           ENTIN LAW GROUP, P.A.
                                           633 S. Andrews Ave.
                                           Suite 500
                                           Fort Lauderdale, FL 33301
                                           Telephone: (954) 761-7201
                                           Co-Counsel for Plaintiff




                                       9
